144 F.3d 881
1999 A.M.C. 541
ACADIA INSURANCE COMPANY, Plaintiff, Appellant,v.Michael McNEIL, et al., Defendants, Appellees,George McNeil, Plaintiff, Appellee.
No. 96-2240.
United States Court of Appeals,First Circuit.
Heard May 5, 1998.Decided June 16, 1998.

Appeal from the United States District Court for the District of New Hampshire;  Paul J. Barbadoro, Judge.


1
Bruce W. Felmly, with whom J. Kirk Trombley, McLane, Graf, Raulerson & Middleton, Marilyn L. Lytle, and Thacher Proffitt & Wood were on brief, for appellant.


2
Timothy R. McHugh and Hoch & McHugh on brief for American Institute of Marine Underwriters, amicus curiae.


3
Christine M. Rockefeller, with whom Burns, Bryant, Hinchey, Cox & Rockefeller, P.A. was on brief, for appellee Michael McNeil.


4
Emmanuel Krasner, with whom Krasner Professional Association was on brief, for appellee George McNeil.


5
Before SELYA, Circuit Judge, COFFIN, Senior Circuit Judge, and LYNCH, Circuit Judge.


6
PER CURIAM.


7
This appeal arises out of a dispute over the applicability of a state statute, N.H.Rev.Stat. Ann. § 412:2(II) (Supp.1997), to an insurance policy issued by the appellant, Acadia Insurance Company.  In an earlier opinion, we reviewed the background of the dispute and chronicled the proceedings below.  See Acadia Ins. Co. v. McNeil, 116 F.3d 599, 600-01 (1st Cir.1997).  Then, applying principles of federal law, we classified the Acadia policy as a policy of ocean marine insurance.  See id. at 601-03.   Finally, we certified to the New Hampshire Supreme Court the following question:


8
Does N.H.Rev.Stat. Ann. § 412:2(II) apply to the liability component of an ocean marine insurance policy issued in New Hampshire?


9
Id. at 605.


10
The New Hampshire Supreme Court now has responded to our inquiry, answering the certified question in the affirmative.  See Acadia Ins. Co. v. McNeil, 711 A.2d 873 (N.H.1998).  Because this opinion appears to be dispositive of the case at hand, we issued a show-cause order inviting the parties "to show cause (if any there be) ... why this court should not enter an order summarily affirming the decision below."   The time stipulated in our show-cause order has expired.  Since no cause has been shown, we summarily affirm the judgment of the district court.


11
Affirmed.  Costs to appellees.